DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CAO (CN 103358023) in view of Albert (EP 2436986).
With regard to claim 1, Cao teaches a method which comprises positioning and/or prefixing of a first component part (3) of the device relative to a second component part (4) of the device, the first component part comprising a first contour (3), and the second component part (4) comprising a matching second contour (FIG. 1), the positioning and/or prefixing comprising positioning and/or prefixing the second contour in a predefined arrangement at the first contour (FIG. 1); welding together the first and second component parts along at least one of the first and second contours (weld seam 1 in FIG. 1 of parts 3/4); the welding being controlled by a control device (11) and carried out by: detecting at least one of a location and course of a marking representative for only one of the first and the second contour camera 7 and source 6); and generating a welded seam (1)(FIG. 1) to join the first and second components (3/4) along the first and second contours based on the detected location and/or course of the marking (pg. 2, ln. 43 to pg. 3, ln. 8).
CAO does not explicitly teach manufacturing a domestic appliance; however, Albert teaches an oven muffle comprising a first metal sheet part (2) and a second metal sheet part (3) with the parts overlapping and the parts having an S or Z-like shape in which the parts are connected by a welding seam (FIG. 1; para. [0006]).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the CAO reference, to include manufacturing a domestic appliance, as suggested and taught by Albert, for the purpose of providing a planar and even surface in the region of the joint of transition surface (para. [0006]).    
With regard to claim 2, Cao teaches the first and second component parts (3/4) respectively comprise at least one metal and/or plastic sheet parts (steel plates, FIG. 1), and/or wherein the positioning and/or prefixing comprises: positioning and/or prefixing the first and second component parts in an at least partially overlapping manner and/or such that the first and second component parts are positioned and/or prefixed in a scarf joint, or in a butt joint, or in a hidden but joint arrangement.
With regard to claim 8, Cao teaches the welding step is a continuous laser welding step or a laser spot welding step (pg. 2, ln. 21-24), and/or wherein the welding step is carried out with a laser machine, the laser machine comprising a laser head displaceable independently by linear guidings or a laser head comprising adjustable optical components, for guiding the laser beam along a path defined via the marking and detected and/or measured by the detection device.
With regard to claim 9, Cao teaches determining the location and/or course of the marking comprises an act of optical detection or optical measurement of position parameters of at least a section of the marking related to one or more spatial directions (pg. 2, ln. 21-24).
With regard to claim 10, Cao teaches determining the location (pg. 2, ln. 21-24) and/or course of the marking includes discretely or continuously determining a position of the marking on the corresponding component part, wherein the determined position corresponds to a welding point where welding energy is induced during the welding step, or the welding point is inferred from the determined position.
With regard to claim 11, Cao teaches the welding step comprises guiding of a welding head along a predetermined path of the welded seam wherein the guiding of the welding head is corrected at least in one spatial direction, the corrections inferred from the detected location (pg. 2, ln. 48 to pg. 3, ln. 8) and/or course of the marking, wherein determining the location and/or course of the marking is carried out prior to applying welding energy to the component part.
With regard to claim 12, Cao teaches the welding step includes guiding a laser beam focus in dependence on the determined location and/or course of the marking in a direction of propagation of the laser beam (pg. 2, ln. 48 to pg. 3, ln. 8).
With regard to claim 13, Cao teaches the act of optical detection or optical measurement comprises at least one of the steps of: recording of detection data or measurement data based on a triangulation principle or based on grey level interpretation; transferring the recorded data to a calculation unit; calculating the location and/or course of the marking; and using the calculated location and/or course of the marking for positioning a laser spot during the generation of the welded seam (pg. 2, ln. 48 to pg. 3, ln. 8).
With regard to claim 15, Albert teaches Domestic appliance comprising an oven muffle (Title) or a treatment chamber or a washer drum manufactured according to the method according to claim 1.
Claims 3-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CAO (CN 103358023) in view of Albert (EP 2436986) as applied above, and further in view of Brunner (DE 102007008772).
With regard to claim 3, CAO and Albert teaches the invention as claimed; however, the citations do not teach the welding step includes induction of welding energy into at least one of the first and second component parts  from a first side, wherein the at least one of the location and course of the marking is determined from the same first side, wherein an overlapped part of one of the component parts which is arranged on a second side opposite to the first side is hidden as regards a point of view from the first side.   However, Brunner teaches teaches the aforementioned limitations in FIGS. 3A and 3B with the claimed arrangement of first and second component parts (16/18) being welded by welding device 52 with an overlapped part 50.   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cao reference, such that the welding step includes induction of welding energy into at least one of the first and second component parts  from a first side, wherein the at least one of the location and course of the marking is determined from the same first side, wherein an overlapped part of one of the component parts which is arranged on a second side opposite to the first side is hidden as regards a point of view from the first side, as suggested and taught by Brunner, for the purpose of providing achieving a durable and robust attachment of the parts to each other by penetrating at least one of the parts thoroughly (Abstract).  
With regard to claim 4, Brunner teaches the marking is or is related to a relief feature (38) comprised by one of the component parts (18), the relief feature being formed integrally to said one of the two component parts (S-Shape illustrated in FIG. 3A & 3B).
With regard to claim 5, Brunner teaches the first component part (18) comprises the marking and the second component part (16) does not comprise said marking, and wherein the second component part (16) comprises a position securing element (50) configured to interact with the marking of the first component part (16) to secure positions of the first component part and the second component part relative to each other in at least one spatial direction (FIG. 3A & 3B).
With regard to claim 6, Brunner teaches the position securing element (50) is implemented as a front end of the second component part (16), configured to abut on or at the marking (FIGS. 3A & 3B).
With regard to claim 7, Brunner teaches the marking is a displacement structure (location at 50) of the first component part (16), wherein the displacement structure is defined by a first section and a second section which are displaced relative to each other by a value corresponding substantially to a material thickness of the first or second component part, the first and second sections extending parallel to each other in different planes (FIGS. 3A & 3B).
With regard to claim 16, Brunner teaches the displacement structure comprises a S-like or Z-like formed section extending longitudinally substantially along a complete predetermined path of the welded seam (FIGS. 3A & 3B).

Claims 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over CAO (CN 103358023) in view of Albert (EP 2436986) as applied above, and further in view of Bockler (EP 2840321).
With regard to claim 14, Cao and Albert teach the invention as claimed; however, the prior art does not teach the limitation of enameling the two component parts at least on a second side averted from a first side into which welding energy was induced during the welding step.   However, Bockler teaches the aforementioned limitation: “After welding the muffle parts together, the oven muffle 1 is coated with enamel in an enamel process. The coating may consist of at least two layers, including a basic layer and at least one second layer applied on the basic layer. For enabling the oven muffle 1 to be part of a self-cleaning oven, at least one second enamel layer may be a catalytic enamel, e.g. offered under the trade name PE PERC CL Black 2C2C XE3211BA by the company FERRO FRANCE”, para. [0031]..
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cao reference, to include enameling the two component parts at least on a second side averted from a first side into which welding energy was induced during the welding step, as suggested and taught by Bockler, for the purpose of providing an enhanced coating (para. [0031]).  
With regard to claim 17, Cao teaches a method comprising: positioning an first abutting surface of a first sheet-like part (3) and a second abutting surface of a second sheet-like part (4) in abutting arrangement, thereby at least partially defining said cavity having an inner surface comprising respective inner surfaces of the first and second sheet-like parts (3/4)  and an outer surface comprising respective outer surfaces of the first and second sheet-like parts (FIG. 1), said first abutting surface defining a first contour and said second abutting surface defining a second contour complementary to the first contour (FIG. 1); optically detecting a location and a course of a marking on the outer surface of said first sheet-like part that is indicative of a proper location and course of a weld seam for joining said first and second sheet-like parts (see 6 and 7 in FIG. 1; pg. 2, ln. 48 to pg. 3, ln. 8); laser-welding together the first and second sheet-like parts (3/4) by applying welding energy to the outer surface of the cavity in the form of a laser spot and controlling a location and a course of said laser spot applied to the outer surface of said cavity in dependence on the detected location and course of said marking, in order to yield a weld joint that defines a flush, smooth transition between the first and second sheet-like parts at the inner surface of the cavity (laser 14, pg. 2, ln. 48 to pg. 3, ln. 8).
CAO does not explicitly teach manufacturing a domestic appliance; however, Albert teaches an oven muffle comprising a first metal sheet part (2) and a second metal sheet part (3) with the parts overlapping and the parts having an S or Z-like shape in which the parts are connected by a welding seam (FIG. 1; para. [0006]).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the CAO reference, to include manufacturing a domestic appliance, as suggested and taught by Albert, for the purpose of providing a planar and even surface in the region of the joint of transition surface (para. [0006]).    
Cao does not explicitly teach applying an enamel-coating on the inner surface of the cavity over the first and second sheet-like parts and over said weld joint therebetween.  However, Bockler teaches the aforementioned limitation: “After welding the muffle parts together, the oven muffle 1 is coated with enamel in an enamel process. The coating may consist of at least two layers, including a basic layer and at least one second layer applied on the basic layer. For enabling the oven muffle 1 to be part of a self-cleaning oven, at least one second enamel layer may be a catalytic enamel, e.g. offered under the trade name PE PERC CL Black 2C2C XE3211BA by the company FERRO FRANCE”, para. [0031]..
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cao reference, to include applying an enamel-coating on the inner surface of the cavity over the first and second sheet-like parts and over said weld joint therebetween, as suggested and taught by Bockler, for the purpose of providing an enhanced coating (para. [0031]).  
With regard to claim 18, Albert teaches said first abutting surface  (3) comprising a transition surface of an S- or Z-shaped section of the first sheet-like part, said second abutting surface (2) comprising an end of the second sheet-like part, said marking comprising a feature of the S- or Z-shaped section of the first sheet-like part optically perceptible on the outer surface of the first sheet-like part (FIG. 1).
With regard to claim 19, Albert teaches a gap (transition surface 7 and front end 5; para. [0026]) is formed between said first and second abutting surfaces (surfaces of 3/2) upon abutment thereof, and wherein said weld joint formed via application of said welding energy to the outer surface of the cavity substantially closes said gap (FIG. 1).
With regard to claim 20, Albert teaches said first sheet-like part comprising first and second legs (3b/3a) extending from opposite ends of said transition surface (7) of the S- or Z-shaped section (FIG. 1), said second leg (3b) of the first sheet-like part (3) overlapping the outer surface of said second sheet-like part (2) when said first and second abutting surfaces are in said abutting arrangement (FIG. 1), said welding energy being applied to the outer surface of said first sheet-like part on said second leg thereof such that a portion of said energy travels through said second leg and into said second sheet-like part in order to join them together and yield said weld seam (“a welding seam, in particular a spot welding seam or a continuous welding seam, is provided in the region of the joint of transition surface 7 and front end 5. In particular the joint itself forms or is a part of the welding seam.“, para. [0027]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761